Citation Nr: 1825737	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-37 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Orlando, Florida


THE ISSUES

1. Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private medical facility on September 3, 2013.

2. Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private medical facility on October 5, 2013.


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel








INTRODUCTION

The Veteran served on active duty from January 1988 to March 1994.

These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2013 decisions by the VA Medical Center (VAMC) in Orlando, Florida.


FINDINGS OF FACT

1. The Veteran is rated at 100 percent for post-traumatic stress disorder (PTSD) effective March 20, 2006.

2. At the time of the Veteran's treatment provided at Florida Hospital on September 3, 2013, a VA facility was feasibly available to provide emergency treatment.

3. The treatment sought on September 3, 2013 was not for a condition that a prudent layperson in the circumstances would expect to be hazardous to health if medical attention was delayed.

4. The Veteran received medical treatment on October 5, 2013, at Florida Hospital related to symptoms of right foot pain.

5. In his September 2014 substantive appeal, the Veteran stated that in the early hours of October 5, 2013 he was experiencing unbearable right foot pain and no VA facility in Orlando was open at that time. Records show a physician noted moderate right lateral foot pain for the last three days. Tenderness and swelling were also noted. The Veteran was prescribed a post op shoe and crutches, and the physician's clinical impression was a right foot sprain and pain.

6. The services provided by Florida Hospital on October 5, 2013 were not authorized in advance by VA.

7. Resolving reasonable doubt in the Veteran's favor, the Veteran's symptoms at the time he presented at Florida Hospital on October 5, 2013, were such that a prudent layperson would have reasonably viewed the visit as an emergency or thought that a delay in seeking immediate attention would have been hazardous to life or health.

8. VA treatment facilities were not reasonably available for treatment of the symptoms on October 5, 2013. There were no 24 hour VA facilities open at the time in Orlando.


CONCLUSIONS OF LAW

1. The criteria for entitlement to payment or reimbursement for unauthorized non-VA medical treatment received at Florida Hospital on September 3, 2013, have not been met. 38 U.S.C. § 1728 (2012); 38 C.F.R. § 17.120 (2017).

2. The criteria for entitlement to payment or reimbursement for unauthorized non-VA medical treatment received at Florida Hospital on October 5, 2013, have been met. 38 U.S.C. § 1728 (2012); 38 C.F.R. § 17.120 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran was notified by the VAMC in May 2014 of VA's legal duties to notify and assist him in pursuing his claim. 

The record reflects that in its decision the VAMC explained to the Veteran the basis for finding that the medical expenses incurred could not be paid or reimbursed by VA. In addition, the Veteran has been afforded the opportunity to present information and evidence in support of his claim throughout the course of the appeal. 

With respect to VA's duty to assist, the VAMC obtained all of the medical records associated with his unauthorized treatment. He has not identified any other treatment records aside from those that are already of record. Thus, VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

Legal Criteria

Generally, a veteran's treatment by a non-VA emergency treatment facility at VA expense must be authorized in advance. See 38 C.F.R. § 17.54.

Under 38 U.S.C. § 1728 and 38 C.F.R. § 17.120, to the extent allowable, payment or reimbursement of the expenses of emergency treatment not previously authorized in a private or public (or Federal) hospital not operated by VA will be authorized under the following circumstances:

(a) For veterans with service-connected disabilities. Emergency treatment not previously authorized was rendered to a veteran in need of such emergency treatment: (1) For an adjudicated service-connected disability; (2) For a non-service-connected disability associated with and held to be aggravating a service-connected disability; (3) For any disability of a veteran who has a total disability permanent in nature from a service-connected disability; or (4) For any illness, injury, or dental condition in the case of a veteran who is participating in a vocational rehabilitation program under 38 U.S.C. ch. 31 and who is medically determined to be in need of hospital care or medical services for any of the reason enumerated in § 17.47(i)(2); and

(b) In a medical emergency. Emergency treatment not previously authorized including medical services, professional services, ambulance services, ancillary care and medication (including a short course of medication related to and necessary for the treatment of the emergency condition that is provided directly to or prescribed for the patient for use after the emergency condition is stabilized and the patient is discharged) was rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health. This standard is met by an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part; and

(c) When Federal facilities are unavailable. VA or other Federal facilities that VA has an agreement with to furnish health care services for veterans were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

Analysis

September 3, 2013

In his September 2014 substantive appeal, the Veteran stated that payment or reimbursement for the medical services at issue is warranted because on September 3, 2013 he was experiencing ear pain, fever and had an 8 month history of ear issues and complications. The Veteran also stated he was generally not feeling well in the morning and was unable to contact his primary care physician. According to the Veteran's January 2014 notice of disagreement, this hospital is demanding that the Veteran pay for such services.

There is no indication that the Veteran's private treatment at Florida Hospital on September 3, 2013, was authorized by VA in advance of this particular treatment or within 72 hours thereafter.

As discussed above, 38 U.S.C. § 1728 applies where, among other criteria, a veteran sought emergency treatment for any disability and has a total disability permanent in nature from a service-connected disability. Here, the Veteran is rated at 100 percent for post-traumatic stress disorder (PTSD) effective March 20, 2006. As such, 38 U.S.C. § 1728, which governs payment where a veteran is in receipt of total compensation, applies in this case. 

The Veteran stated in his January 2014 notice of disagreement that he had suffered several ear infections that required specialized care. He contacted triage (telecare) the morning of September 3, 2013b because he was experiencing ear pain. The Veteran stated that the nurse tried to make an appointment with this primary care physician but was unable to get an appointment for that day or the rest of the week, and advised him to go to the emergency room. In his September 2014 Substantive Appeal, the Veteran stated he was admitted to the hospital at 11:10 A.M and he received a call from his primary care physician at 11:51. 

Telecare notes reflect the Veteran called at 6:59 A.M. on September 3, 2013 reporting left ear pain at a level 7, a fever of 100 to 101 the previous night, a sore throat with pain level 3-4, and headache pain of level 5-6. The Veteran was advised to call the clinic at 8 A.M. for an appointment with his primary care physician. The Veteran was called by his primary care physician at 11:49 A.M. The notes also state that the Veteran could be seen at 2:30 P.M. for an appointment.

The Florida Hospital clinical summary report dated September 3, 2013 notes the Veteran arrived at 11:10 A.M. The physician record notes the chief complaint as body aches, fever, cough, sore throat, and flu. The Veteran reported that his ear pain felt similar to previous ear infections. The clinical impression was upper respiratory infection and oitis media, the physician prescribed ear drops as needed for pain. 

This evidence does not demonstrate that the condition for which the Veteran received emergency room treatment was one that a prudent layperson would have reasonably expected to be hazardous to health if there was a delay in medical attention. The physician record notes the Veteran was resting comfortably and in no apparent distress prior to discharge. Further, the description of symptoms in the emergency room records do not suggest a situation requiring immediate treatment, such that he could not await treatment at a VA facility. He did not have any problems breathing, did not have chest pain, and did not report any neurological symptoms; he was also able to travel to the hospital without an ambulance. 
Finally, the Board notes that the criteria require that a VA or other federal facility not have been feasibly available and an attempt to use such a facility would not have been considered reasonable by a layperson. VA facilities were available at the time the Veteran sought treatment. The Veteran has stated that his primary care provider was not responsive and there were no appointments available that day or within the same week. However, his primary care physician returned his call later the same morning and he was given an appointment the same day. 

Because all of the conditions necessary for medical payment or reimbursement have not been met, the preponderance of the evidence is against the claim; there is no further doubt to be resolved; and medical payment/reimbursement is not warranted. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private medical facility on September 3, 2013 is denied.

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at a private medical facility on October 5, 2013 is granted.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


